DETAILED CORRESPONDENCE
This Office action is in response to the application filed February 16, 2022.
Note: New additions to the text in the rejection are in bold text.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of SAKURAI et al (2005/0239953), TAKASE et al (20060165362), and BUJALSKI et al (2014/0154626).
The claimed invention recites the following:

    PNG
    media_image1.png
    762
    590
    media_image1.png
    Greyscale

paragraphs [0070] and [0071] wherein the examples of tetraalkoxysilane and trialkoxysilane precursors are listed as functionally equivalent compounds for forming the resin, see below: 
    PNG
    media_image2.png
    99
    421
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    678
    417
    media_image3.png
    Greyscale


paragraphs [0095] to [0107].
The use of tetraalkoxysilane precursors as taught in SAKURAI wherein any of the listed precursors such as tetra-iso-propylsilane, tetra-sec-butoxysilane and tetra-tert-butoxysilane in paragraph [0070] would be seen as functional equivalents for use in the examples replacing the tetraethoxysilane precursor of Example 1 on page 13 giving a polysiloxane as claimed.
TAKASE et al report a radiation curable composition and method of making an optical waveguide wherein the polysiloxane include a phenyltrimethoxysilane with a halogenated silane as seen in paragraph [0142], Synthesis Example 1 as shown below:
    PNG
    media_image4.png
    254
    419
    media_image4.png
    Greyscale

The example lacks the claimed third siloxane having R3 being a branched alkyl group having 3 to 30 carbon atoms in a working example.
TAKASE et al further disclose the addition of other hydrolyzable compounds as seen in paragraph [0051] below:
    PNG
    media_image5.png
    112
    400
    media_image5.png
    Greyscale

see pages 8-10, paragraphs [0107] to [0139].    
BUJALSKI et al report an epoxy-functional radiation curable composition containing an epoxy-functional siloxane oligomer for enhanced film retention and adhesion during development.   Paragraph [0018] report the examples of the epoxy –substituted functional group which meet those claimed in claim 10, see below:

    PNG
    media_image6.png
    201
    411
    media_image6.png
    Greyscale


            It would have been prima facie obvious to one of ordinary skill in the art of optical waveguide manufacture to use known functionally equivalent silane precursors such as tetra-tert-butoxysilane from SAKURAI et al in place of tetraethoxysilane of Example 1, paragraph [0163] of SAKURAI et al as well as in TAKASE et al to form the polysiloxane resin that makes the core layer of the optical waveguide and it would have been prima facie obvious to the skilled artisan to use the epoxy-functional silanes in the polysiloxane resin  with the reasonable expectation of having a composition which is excellent for film retention and adhesion during development.
	The rejection is repeated wherein the siloxane units having a branched alkyl group in the silane above as reported in SAKURAI et al, paragraph [0070], namely the use of functionally equivalent precursors such as tetra-iso-propylsilane, tetra-sec-butoxysilane and tetra-tert-butoxysilane in place of tetraethoxysilane would give same or similar results as reported in SAKURAI et al for excellent pattern precision and reported in TAKASE et al for excellent cracking resistance, thermal resistance and patterning ability.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737         

J. Chu
February 28, 2022